Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 1 of 8




                                              EXHIBIT A
Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 2 of 8
Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 3 of 8
Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 4 of 8
Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 5 of 8
Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 6 of 8
Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 7 of 8
Case 1:20-cv-07893-PGG Document 1-1 Filed 09/24/20 Page 8 of 8
